08/12/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 06-0544


                                        PR 06-0544


IN RE PETITION OF JOHN R. VINCENT FOR
REINSTATEMENT TO ACTIVE STATUS IN THE                                       ORDER
BAR OF MONTANA



       John R. Vincent has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Vincent was placed on inactive status on July 12, 2021, for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Vincent has provided a letter from the State Bar certifying that Vincent
has now completed all CLE requirements for that reporting year, in accordance with Rule
13 ofthe CLE Rules. The Petition states that Vincent is not currently subject to disciplinary
proceedings and has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of John R. Vincent for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues,fees, and the state license tax to the State Bar of Montana, Vincent shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this geitay of August, 2021.




                       1 2 2021
                   AUG Greenwood
                 Bowen
                        Suprema Court
               Clerk of    NInntana
                  State of
    AU A4
       Justices




2